                       Case 4:19-cv-00264-JST Document 31 Filed 09/19/19 Page 1 of 1
 AO 458 (Rev. 06/09) Appearance of Counsel


                                       UNITED STATES DISTRICT COURT
                                                      for the
                                NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION



ATARI INTERACTIVE, INC.                                          )
                              Plaintiff                          )
                                  v.                             )      Case No. 4:19-cv-00264 JST
OOSHIRTS, INC.                                                   )
                             Defendant                           )

                                                APPEARANCE OF COUNSEL

 To:        The clerk of court and all parties of record

            I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

            ATARI INTERACTIVE, INC.


 Date: September 19, 2019                                              /s/Milin Chun
                                                                                            Attorney's signature

                                                                       Milin Chun SBN 262674
                                                                                        Printed name and bar number
                                                                       BROWNE GEORGE ROSS LLP
                                                                       2121 Avenue of the Stars
                                                                       Suite 2800
                                                                       Los Angeles, California 90067
                                                                                                  Address

                                                                       mchun@bgrfirm.com
                                                                                              E-mail address

                                                                       (310) 274-7100
                                                                                             Telephone number


                                                                       (310) 275-5697
                                                                                               FAX number




                                                                                                                American LegalNet, Inc.
                                                                                                                www.FormsWorkFlow.com
1340723.1
